McCay, J.
The judgment of this Court on the issue tendered by the defendant in this affidavit of illegality was as follows: The tribunal to which the question had been referred had decided that the evidence before him showed a part of the consideration of the debt to be slaves, but he further decided that, as the evidence did not show what part of it was slaves, he would x’efer it to a jury.
This Court, upon this point, at December Term, 1869, reversed the judgment of the Court below on two grounds:
1st. This Court held that the evidence did not show the consideration to be slaves, and that the Court ought to have ordered the judgment to proceed for the one-third not paid.
In our judgment that settled the dispute. It would be very unfair to keep open this part of the dispute and close up the claim of the plaintiff for the two-thirds he said was not paid. If there is to be a rehearing upon one point, it would be only fair to open the other. But the Judge only *616obeyed the order of this Court in directing the execution to proceed for the one-third, as it was the clear judgment of this Court that he should so do. We therefore affirm his judgment in dismissing this illegality.
Judgment affirmed.